Citation Nr: 0707644	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-22 828	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PTSD.  The veteran submitted 
additional evidence in January 2004, and the RO continued the 
denial of his claim in a June 2004 decision.  Because the 
veteran's notice of disagreement (NOD) was timely filed with 
the December 2003 decision, the Board construes his NOD as 
being filed with that decision, which the veteran appealed to 
BVA, and the case was referred to the Board for appellate 
review

In his substantive appeal to the Board, received in July 
2005, the veteran requested a travel board hearing.  A travel 
board hearing was scheduled for the veteran before a Veterans 
Law Judge at the Detroit RO on June 14, 2006.  Although the 
veteran was notified of the time and date of the hearing by 
mail, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.704(d), when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  Additional 
evidentiary development, however, is required prior to 
further consideration of the underlying claim.  Thus, the 
issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD in a final rating decision dated in 
August 1995; the veteran did not appeal the RO's decision 
within the applicable time period.
 
2.  Evidence received since the final August 1995 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).
 
2.  Evidence received since the August 1985 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim of entitlement to service connection for 
PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


BACKGROUND

The veteran seeks to reopen his claim for service connection 
for PTSD.  Service connection was denied in an August 1995 RO 
decision because there was no evidence of a diagnosis of PTSD 
or stressors in service that led to PTSD.  The veteran did 
not appeal this decision, making it final.  

The veteran's service medical records are negative for any 
symptoms, diagnoses, or treatment for PTSD, including his May 
1969 separation examination.  No medical evidence pertaining 
to PTSD was submitted subsequent to the veteran's separation 
from service and before the August 1995 RO decision.  

The following evidence has been submitted after the August 
1995 RO decision.  In a statement received by VA in October 
2002, the veteran contended that he suffered depression upon 
his return to service and has spent years in counseling 
dealing with various problems, including nightmares.  The 
veteran claimed he was diagnosed with PTSD.  In statement 
received by VA in October 2002, the veteran's wife claimed 
that after the veteran returned from service, he was 
seriously depressed, drank to excess, and suffered extreme 
and graphic nightmares on a nightly basis.  The veteran's 
wife stated that he would wake up screaming and running for 
bunkers, totally unconscious of his surroundings.  

A September 2003 private psychosocial assessment revealed a 
diagnosis of Axis I PTSD, noted as chronic and delayed.  The 
veteran reported that in 1968 at Bien Hoa, Vietnam, many of 
his comrades were killed or wounded due to severe rocketing.  
The examiner opined that this stressor along with others 
constituted the nexus between his military service and his 
current symptomatology.  The examiner noted that he reviewed 
the veteran's service medical and personnel records in 
preparing his report.  

In his notice of disagreement (NOD), received by VA in August 
2004, the veteran returned part of the PTSD questionnaire.  
The veteran noted that his stressful events occurred in 
December 1968 through January 1969 while at the Bien Hoa Air 
Base as part of the 3rd Civil Engineering Squad.  The veteran 
contended that on Christmas Eve 1968 his unit was shelled for 
six to eight hours.  The veteran also stated that he was 
often assigned to guard the perimeter of the base and on one 
such occasion, there was heavy fire fight just off the base.  
The veteran contended that all the children and personnel at 
a nearby orphanage were killed.  The veteran stated that his 
unit was not allowed to aid the orphanage, and he felt 
overwhelmed from shame for doing nothing.  Additionally, the 
veteran reported that while performing his job as an air 
conditioning specialist after a night of shelling, he drove 
past the tarmac and saw injured or dead soldiers awaiting 
transport.  The veteran recounted a scene of blood, body 
parts, and stench that remained on the tarmac.  The veteran 
noted that he did not have specific names or faces to 
document his stressors, but had total recollection of them 
because they drove him to drink to forgot.

The veteran's personnel file was received by VA in April 
2005.  It was noted in the veteran's personnel records that 
he served in Vietnam at the Bien Hoa Air Base from October 
1968 to September 1969 as a member of the 3rd Civil 
Engineering Squad as a refrigeration and air conditioning 
specialist.  

In an April 2006 statement in support of a claim for service 
connection for PTSD, the veteran contended that his squad at 
the Bien Hoa Air Base was attacked by mortars and rockets six 
to seven nights a week from 9 p.m. to 7 or 8 a.m. from 
September 1968 to September 1969.  The veteran stated that 
his squad fired back.  Additionally, the veteran lists seeing 
approximately 50 bodies lying on a tarmac waiting to be sent 
back to the United States in January or February 1969 as a 
stressor.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, an August 1995 RO decision denied 
service connection on the basis of unconfirmed PTSD symptoms 
and stressors.  Because the veteran did not appeal the RO's 
decision denying service connection, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1995 rating decision. After reviewing 
the record, the Board finds that the additional evidence 
received since the final August 1995 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The additional evidence received includes a September 2003 
diagnosis of PTSD and a nexus opinion relating the veteran's 
reported stressors to the diagnosis.  In addition, the 
veteran has submitted statements dated in October 2002, 
August 2004, and April 2006, detailing the stressors that he 
alleges caused his PTSD.  

As noted, the veteran's claim of service connection for PTSD 
was previously denied on the basis that the record contained 
no evidence of PTSD or potential PTSD stressors.  The veteran 
has now provided private medical records showing a diagnosis 
of PTSD and a nexus opinion linking PTSD to service.  
Additionally, the veteran has provided a list of alleged PTSD 
related stressors.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to unestablished facts necessary to substantiate his 
claim.  The Board also notes that the veteran has submitted a 
medical opinion linking his current PTSD to his active 
service; which raises a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the additional evidence received since August 1995 
warrants a reopening of the veteran's claim of service 
connection for PTSD as it is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD are reopened; to 
that extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that his PTSD is 
causally related to his service.  After having carefully 
considered the matter, the Board believes that additional 
development is in order prior to further appellate 
consideration.
 
The Board finds that it is necessary to attempt to verify the 
stressors the veteran has detailed in his October 2002, 
August 2004 (NOD), and April 2006 statements.  The veteran is 
not contending he engaged in combat with the enemy.  
Therefore, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressors.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  Therefore, a remand is necessary to attempt 
verification of stressors.  

Because many of the stressors listed on the veteran's August 
2004 statement are dated between the broad time frame of 
December 1968 to January 1969, the veteran should be 
requested to provide greater detail in identifying the 
specific dates for the events and persons involved so 
verification can be attempted.  Once the information is 
received, VA should review the file and prepare a summary of 
all the claimed stressors.  This summary must be prepared 
whether or not the veteran provides additional information as 
requested above.  The summary and a copy of the veteran's DD-
214 and any service personnel records associated with the 
claims folder should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and/or the 
appropriate record depository.

If the stressors can be verified, the Board finds that a 
psychiatric evaluation with a nexus opinion is necessary.  38 
C.F.R. § 3.149(c)(4); Charles v. Principi, 16 Vet. App. 370 
(2002).  Although the veteran has provided a private medical 
nexus opinion that was based on a review of the veteran's 
service medical and personnel records, it was not based on 
substantiated findings of stressors.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  Given that the veteran's military occupational 
specialty is not one typically associated with combat 
exposure, the Board finds that a nexus opinion that is based 
on verified is essential. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide greater specificity, if possible, 
regarding the stressors he identified in 
his August 2004 NOD, including dates and 
the names of persons involved.  

2.  After the veteran provides more 
specific information regarding his 
stressors or indicates he has nothing else 
to add, VA should review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides 
additional information as requested above.  
The summary, a copy of the veteran's DD-
214, and any service personnel records 
that identify his unit of assignment in 
Vietnam associated with the claims folder 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and/or the appropriate record 
depository.

3.  Attempts should be made to verify his 
stressors as outlined in the prepared 
stressor statement.  In particular, 
attempts should be made to verify whether 
the Bien Hoa Air Base, 3rd Civil 
Engineering Squad was attacked by mortars 
and rockets from September 1968 to 
September 1969, specifically on December 
24, 1968.  

4.  If, and only if, an alleged stressor 
is verified, the veteran should be 
scheduled for a VA PTSD examination. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if 
present.  If it is not possible to 
provide a specific diagnosis, so 
state.  

b.  If PTSD is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that the veteran's 
PTSD is the result of the verified 
stressful events as determined by 
paragraphs 2 and 3 that the veteran 
experienced during periods of active 
duty service (September 1965 to 
September 1969), as opposed to being 
due to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
a certain conclusion as it is to 
find against it.)  In particular, 
please take into consideration the 
veteran's stressors as outlined in 
the prepared stressor statement.

5.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's claim of service connection for 
PTSD should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


